Citation Nr: 0518641	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  00-04 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD), and if so, whether service connection 
is warranted.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active military service from June 1976 to 
June 1979.

This issue on appeal arises from an October 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which determined that 
new and material evidence had not been submitted to reopen 
the veteran's claim for service connection for PTSD.

On March 13, 2001, a hearing was held in Washington, D.C., 
before a Veteran's Law Judge of the Board of Veterans' 
Appeals (Board) who is no longer employed at the Board.


REMAND

The Veteran's Law Judge who conducted the veteran's March 
2001 Board hearing is no longer employed by the Board.  In 
May 2005, the veteran requested a videoconference hearing 
before another Veteran's Law Judge who will be rendering a 
final determination in this case.  As such, the Board remands 
this case to the RO to accommodate the veteran's request for 
a hearing before the Board.

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should undertake appropriate scheduling 
action for a videoconference hearing.  Notice 
should be sent to the veteran and to his 
representative, in accordance with applicable 
regulations.  Care should be taken to assure that 
the representative is adequately informed of the 
time and location of the videoconference hearing.

The case should then be returned to the Board, if in order, 
following the requested development, and the completion of 
the usual adjudicative procedures.  No action is required of 
the veteran or his representative until further notice, but 
the veteran may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  The 
purpose of this REMAND is to ensure due process of law.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


